Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 4 and 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hilpert (US PG Pub 20110173005).
As per claims 1 and 12, Hilpert discloses an inter-channel phase difference (IPD) parameter extraction method and encoder, comprising: 	a non-transitory memory storing computer-executable instructions; and a processor coupled to the non-transitory memory, the computer-executable instructions causing the processor (Hilpert; p. 0146 - Generally, the present invention is, therefore, a computer program product with a program code stored on a machine readable carrier, the program code being operative for performing the inventive methods when the computer program product runs on a computer) to be configured to:
As per claims 2 and 13, Hilpert discloses the method of claims 1 and 12, wherein the parameter obtaining the information extraction manner for the current frame of the multi-channel signal comprises at least one of a signal feature parameter of the current frame or a signal feature parameter of each of A frames previous to the current frame, the A being an integer not less than one (Hilpert; p. 0089 - The phase information derived (parameter) is provided to the output operation mode decider 48, which is able to switch the output interface 50 between a first output mode and a second output mode (information extraction manners); see also p. 0141), the signal feature parameter of the current frame comprising at least one of a parameter of the current frame representing a left-right channel coherence, a subband IPD variance of the current frame, a signal class of the current frame, or an inter-channel time difference (ITD) of the current frame, the signal feature parameter of each of the A frames previous to the current frame comprising at least one of a parameter of each of the A frames previous to the current frame representing a left-right channel coherence, a subband IPD .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodrigo A Chavez whose telephone number is (571)270-0139.  The examiner can normally be reached on Monday - Friday 9-6 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 5712727602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RODRIGO A CHAVEZ/             Examiner, Art Unit 2658                                                                                                                                                                                           
/RICHEMOND DORVIL/             Supervisory Patent Examiner, Art Unit 2658